Action by six named plaintiffs (“and all those similarly situated”) who claim to be independent businessmen, against a labor union and certain of its delegates for an injunction restraining defendants from picketing the business establishments of the plaintiffs and wholesale and retail establishments with which the plaintiffs do business, from performing acts to coerce plaintiffs to become members of said union and to remain such members, and from representing that the controversy between the parties and all those similarly situated is a labor dispute. The complaint alleges that there are a large number of individuals, partnerships and corporations who maintain the same status of businessmen as the plaintiffs. One of the named plaintiffs appeals from an order which granted the defendants’ motion, pursuant to rule 90 of the Rules of Civil Practice, to require the plaintiffs to serve an amended complaint, separately stating and numbering their causes of action, and granting the defendants’ motion pursuant to subdivision 2 of rule 102 of the Rules of Civil Practice, to direct the plaintiffs to eliminate from the title and the amended complaint, all references to persons who are alleged to be “ similarly situated”. Order affirmed, with $10 costs and disbursements. There was no allegation of fact showing that the plaintiffs and others are united in interest, or the violation of a common duty owed by the defendants to the plaintiffs and others. Only one of the named plaintiffs has appealed and it is conceded that the other five have indicated their desire and intent to withdraw from the litigation. Therefore, the appellant cannot represent all others situated similarly *834to himself. (67 C. J. S., Parties, § 13, p. 927.) Separate wrongs to separate persons, though committed by similar means and even pursuant to a single plan, do not alone create a common or general interest in those who are wronged. (Of. Society Milion Athena v. National Bank of Greece, 281 N. Y. 282, 292 — 293; Elbert V. Village of North Sills, 262 App. Div. 470.) Nolan, P. J., Carswell, Adel, Wenzel and MaeCrate, JJ., concur.